DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on January 24, 2022.
Claims 1-27 are pending.
Claims 1, 7, 14, 15 and 18 have been amended.
Claims 22-27 have been added.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Kalantery (US 5,832,272).

With respect to Claim 1, Papakipos et al. disclose:
	partitioning a plurality of operations included in program code into a plurality of partitions based on a graph representation of the program code, (using a graph partitioning algorithm or operation dependence graph to find eligible operations to group into compute kernels (partitions), Paragraphs 317 and 318) wherein each partition in the plurality of partitions includes one or more operations; (each computer kernel (partition) performs all or parts of one or more operation requests, Paragraph 35, lines 14-18)
and for each partition in the plurality of partitions, causing a kernel to perform the one or more operations in parallel. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)
	Papakipos et al. do not disclose:
partitioning a plurality of operations included in sequential program code
However, Kalantery discloses:
partitioning a plurality of operations included in sequential program code
(partitioning sequential code into parallel processes, Abstract and Column 7, lines 45-48 and 59-61)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kalantery into the teaching of Papakipos et al. to include partitioning a plurality of operations included in sequential program code in order to exploit the inherent advantages of parallel computation unhindered by the fear of possible data-dependency problems and to implement a conventional sequential program in a parallel computation environment (Kalantery, Column 2, lines 9-15)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein a first partition included in the plurality of partitions includes a first node that corresponds to a first operation included in the plurality of operations. (using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Papakipos et al. further disclose:
	further comprising generating the first partition by: 
determining that a first kernel for the first partition is included in a library of kernels that includes an implementation of the first operation; (selecting (determining) from a binary code library the one or more compute kernels (first kernel) that corresponds to the at least one of the one or more operation requests (implementation of the first operation), from Claim 5)
	and adding the first node to the first partition, wherein additional nodes are not added to the first partition. (using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318; if fusibility is not met (additional nodes), they are not added to the compute kernel, Paragraph 318, lines 6-11)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein the graph representation comprises a directed acyclic graph. (operations can be organized into a directed acyclic graph (DAG), Paragraph 54)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	further comprising causing a parallel processor to execute a plurality of kernels associated with the plurality of partitions according to a sequence that is associated with the plurality of partitions. (computer kernels are scheduled and executed by a parallel processing system and according to a predefined order, Paragraphs 35 and 360)

	With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
further comprising causing a parallel processor to execute one of the kernels for the plurality of partitions to perform at least one of the plurality of operations in parallel. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein one of the kernels for the plurality of partitions combines a subset of the plurality of operations. (determine which operations can be executed together (combined) into a compute kernel (partition), Paragraph 272)

With respect to Claim 13, Papakipos et al. disclose:
identifying one or more operations of a computer program to perform in parallel, (determine which operations can be executed together (combined) into a compute kernel (partition) to be executed on a parallel processing computer system, Paragraph 272)
wherein each of the one or more operations corresponds to a different one or more nodes in a sequence of connected graph nodes; (using a graph partitioning algorithm or operation dependence graph to find eligible operations to group into compute kernels (partitions), Paragraphs 317 and 318; operations can be organized into a directed acyclic graph (DAG), Paragraph 54)
generating a kernel to perform the one or more operations in parallel; (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; select and/or generate optimized computer kernels for the operations/program sequence (one or more operations), Paragraph 269, lines 1-6)
and causing the kernel to perform the one or more operations in parallel. (the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)
Papakipos et al. do not disclose:
identifying one or more operations of a sequential computer program
However, Kalantery discloses:
identifying one or more operations of a sequential computer program (partitioning sequential code into parallel processes, Abstract and Column 7, lines 45-48 and 59-61)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kalantery into the teaching of Papakipos et al. to include identifying one or more operations of a sequential computer program in order to exploit the inherent advantages of parallel computation unhindered by the fear of possible data-dependency problems and to implement a conventional sequential program in a parallel computation environment without the need to undertake explicit original programming of the parallel processes. (Kalantery, Column 2, lines 9-15)

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
whereupon identification of the one or more operations, the one or more operations is partitioned into one of a plurality of partitions, (using a graph partitioning algorithm or operation dependence graph to find eligible operations (one or more operations) to group into compute kernels (plurality of partitions), Paragraphs 317 and 318) and wherein a first partition included in the plurality of partitions includes a first node associated with a first operation included in the one or more operations, where each output element from the first node corresponds to one input element to the first node, and a second node where each output element from the second node corresponds to one input element to the second node. (see Figure 7(b), example DAG from a program sequence (partition) includes nodes (Op(s)) which has multiple inputs ports and one output port, Paragraph 370)

With respect to Claim 15, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
whereupon identification of the one or more operations, the one or more operations is partitioned into one of a plurality of partitions, (using a graph partitioning algorithm or operation dependence graph to find eligible operations (one or more operations) to group into compute kernels (plurality of partitions), Paragraphs 317 and 318) and wherein a first partition included in the plurality of partitions includes a first node associated with a first operation included in the one or more operations, where each output element from the first node corresponds to multiple input elements to the first node, and a second node where each output element from the second node corresponds to multiple input elements to the second node. (see Figure 7(b), example DAG from a program sequence (partition) includes nodes (Op(s)) which has multiple inputs ports and one output port, Paragraph 370)

With respect to Claim 16, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
wherein the kernel is executed by a parallel processor to perform the one or more operations, (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16) and wherein the parallel processor performs a read operation and a write operation when executing the kernel. (operation requests can include both write and read operations, Paragraphs 129-130)

With respect to Claim 17, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
	wherein the sequence of connected graph nodes comprises a directed acyclic graph. (operations can be organized into a directed acyclic graph (DAG), Paragraph 54)

Claims 18-20 are system claims corresponding to the method claims above (Claims 1, 11 and 12) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 11 and 12.

With respect to Claim 21, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
(each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

With respect to Claim 22, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
wherein the one or more operations for each partition in the plurality of partitions is performed in parallel after partitioning the plurality of operations. (determine which operations to include in the program sequence (partitioning the plurality of operations) wherein a computer kernel is selected and/or generated for the operations, Paragraph 269, lines 1-5; after generation of the kernels (partitioning the plurality of operations), each result element (operation) is computed by a compute kernel in parallel, Paragraph 270)

With respect to Claim 23, all the limitations of Claim 22 have been addressed above; and Papakipos et al. further disclose:
wherein partitioning the plurality of operations includes partitioning all operations included in the plurality of operations. (the scheduling process (partitioning the plurality of operations) continues until the fusible ready list is emptied, none of the operations remaining in the fusible ready list may be fused with those operations comprising the compute kernel under construction, none of the operations in the fusible ready list is deemed beneficial to add to the kernel or certain kernel limitations are reached (all operations), Paragraph 325)

With respect to Claim 24, all the limitations of Claim 6 have been addressed above; and Papakipos et al. further disclose:
further comprising generating the first partition by adding the first node to the first partition, wherein additional nodes are not added to the first partition, (using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318; if fusibility is not met (additional nodes), they are not added to the compute kernel, Paragraph 318, lines 6-11) and wherein the first operation is a non-fusable operation that cannot be combined with any other operation of the plurality of operations. (the scheduling process (partitioning the plurality of operations) continues until the fusible ready list is emptied, none of the operations remaining in the fusible ready list may be fused with those operations comprising the compute kernel under construction (non-fusable operation), none of the operations in the fusible ready list is deemed beneficial to add to the kernel or certain kernel limitations are reached (non-fusable operation), Paragraph 325)

With respect to Claim 25, all the limitations of Claim 24 have been addressed above; and Papakipos et al. further disclose:
(new compute kernels are created on-demand in the program sequence when no suitable compute kernel exits (generate kernel when no kernels are available), Paragraph 326)

With respect to Claim 26, all the limitations of Claim 24 have been addressed above; and Papakipos et al. further disclose:
further comprising determining that the first node corresponds to the non-fusable operation based, at least in part, on the graph representation. (the scheduling process  continues until the fusible ready list is emptied, none of the operations remaining in the fusible ready list may be fused with those operations comprising the compute kernel under construction (non-fusable operation), none of the operations in the fusible ready list is deemed beneficial to add to the kernel or certain kernel limitations are reached (non-fusable operation), Paragraph 325; scheduling process such as a graph partitioning or dependence graph are used to assign/divide operations between compute kernels, Paragraphs 317-318)

With respect to Claim 27, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
	whereupon identification of the one or more operations, the one or more operations is partitioned into one of a plurality of partitions to be performed in parallel, (using a graph partitioning algorithm or operation dependence graph to find eligible operations (one or more operations) to group into compute kernels (plurality of partitions), Paragraphs 317 and 318) wherein the kernel is generated for the one of the plurality of partitions, (select and/or generate optimized computer kernels for the operations/program sequence (one of the plurality of partitions), Paragraph 269, lines 1-6) and wherein, prior to causing the kernel to perform the one or more operations in parallel, each other partition of the plurality of partitions includes other operations to be performed in parallel. (ProgGen can schedule multiple operations into multiple compute kernels simultaneously, Paragraph 326; generating and/or selecting computer kernels for the operations that are executed in parallel, Paragraph 269)

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Kalantery (US 5,832,272) and in further view of Gaetan Hains et al. (“Parallel Functional Programming with Arrays”, 1993).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Kalantery further disclose:
	wherein a first partition included in the plurality of partitions includes at least two nodes that correspond to operations. (Papakipos et al., each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements (two nodes) in parallel, Paragraph 270, lines 4-16)
Papakipos et al. and Kalantery do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Kalantery to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Papakipos et al. further disclose:
further comprising generating the first partition by: 
determining that a first node of the at least two nodes corresponds to a first operation included in the plurality of operations; (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319)
adding the first node to the first partition; (Papakipos et al., fuse together the selection of operations that meet the fusibility criteria, Paragraphs 317-319)
(Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319)
determining that the second node corresponds to a second operation included in the plurality of operations;  (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319)
and adding the second node to the first partition. (fuse together the selection of operations that meet the fusibility criteria, Paragraphs 317-319)
Papakipos et al. and Kalantery do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Kalantery to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Papakipos et al. and Kalantery further disclose:
wherein a first kernel is configured for the first partition by combining the first operation with the second operation. (Papakipos et al., determine which operations can be executed together (combined) into a compute kernel (partition), Paragraph 272)
Papakipos et al. and Kalantery do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Kalantery to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Papakipos et al. and Kalantery further disclose:
wherein the first kernel is executed by a parallel processor to perform the first operation and the second operation, (Papakipos et al., the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements (operations) in parallel, Paragraph 270, lines 4-16) and wherein the parallel processor performs a read operation and a write operation when executing the first kernel. (Papakipos et al., operation requests can include both write and read operations, Paragraphs 129-130)
Papakipos et al. and Kalantery do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Kalantery to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Kalantery (US 5,832,272) and in further view of Wookey (US 2008/0052676).

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Kalantery do not disclose:

	However, Wookey disclose:
wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions. (identifying and removing any circular references in a dependency model/tree, Paragraph 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wookey into the teaching of Papakipos et al. and Kalantery to include wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions in order to find/fix any circular dependency which can cause errors/problems.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
Paragraph [0317] of Papakipos merely teaches that “a graph partitioning algorithm could be used to ... divid[e] operations between compute kernels.” There is no indication in Papakipos, whether or not modified by Kalantery, that such an algorithm could be successfully applied to sequential program code nor has the Office supplied any evidence to support such a conclusion. Moreover, “several drawbacks” are 
The graph partitioning algorithm is described in direct comparison to a “simpler algorithm,” which leverages the operation dependence graph (see paragraphs [0317] and [0318] of Papakipos). Even were the latter algorithm selected, there is no indication in Papakipos (with or without Kalantery) that either the graph partitioning algorithm or the algorithm relying on the operation dependence graph would include partitioning each of a plurality of operations prior to causing kernels to perform, in parallel, operation(s) included in each partition. Rather, Papakipos fails to disclose distinct partitions and teaches that at least the so-called “simpler algorithm” assigns operations “one kernel at a time” (see paragraph [0318] of Papakipos). Moreover, Papakipos fails to identify advantages to first partitioning operations and then, after all operations are partitioned, causing kernels to perform the partitioned operations in parallel. For example, by first partitioning a plurality of operations in sequential program code, operations corresponding to multiple non-fusable nodes of a graph representation of the sequential program code may be collected in a single partition. Per paragraph [0026] of Applicant’s specification, “It]his approach advantageously reduced register memory 

Examiner's Response:
     The Examiner respectfully disagrees. The Examiner would like to note that Papakipos was not relied upon to disclose sequential program code and Papakipos is silent on the type of programming code. Therefore, the Examiner believes it would have been obvious to one of ordinary skill in the art to modify the type of programming code disclosed in Papakipos to be sequential programming code. Papakipos does not state that this combination would render the invention invalid/non working.
     It is the Examiner's position that stating there are drawbacks does not teach away or render the invention/combination invalid/non working. There could be scenarios where this would be advantageous such as for a static compiler.

     Additionally, it is the Examiner's position that Papakipos discloses the applicant's claim language of "partitioning a plurality of operations included in sequential program code into a plurality of partitions based on a graph representation of the sequential program code, wherein each partition in the plurality of partitions includes one or more operations". Papakipos discloses using an operation dependence graph or a graph partitioning algorithm to divide/assign various operations into compute kernels. The compute kernels can reasonably considered the "plurality of partitions" in the applicant's claim language of claim 1. Papakipos also discloses "for each partition in the plurality of partitions, causing a kernel to perform the one or more operations in parallel". This can be found in Paragraph 270 which states that a compute kernel may perform vector operations which compute multiple result elements (one or more operations) in parallel. 
     Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 103 with respect to claim 1 is proper and thus, maintained.

In the Remarks, Applicant argues:
As provided hereinbelow, Applicant respectfully submits that claim 13 is allowable under 35 U.S.C. § 103, at least for reasons including some of those discussed above in connection with claim 1. Moreover, the Office has alleged, on page 7 of the Office Action, that paragraph [0035], lines 14-18, of Papakipos reads upon “generating 

Examiner's Response:
     The Examiner respectfully disagrees. The claims do not contain any specific method of kernel generation. It is simply states "generating a kernel". Papakipos discloses generating kernels in Paragraph 269 which states selecting and/or generating optimized computer kernels for the operations/program sequence (one of the plurality of partitions). Also, there is currently no distinction between a partition and a kernel in the claim language. The two can be one and the same. As stated above, Papakipos discloses "for each partition in the plurality of partitions, causing a kernel to perform the one or more operations in parallel". This can be found in Paragraph 270 which states that a compute kernel may perform vector operations which compute multiple result elements (one or more operations) in parallel. 
     Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 103 with respect to claim 1 is proper and thus, maintained.

In the Remarks, Applicant argues:
Applicant respectfully submits that claim 18 is allowable at least for reasons including some of those discussed above in connection with claim 1. For example, claim 

Examiner's Response:
     Please see response to argument above with respect to Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 30, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191